Case 1:21-bk-00032-HWV   Doc 12 Filed 01/18/21 Entered 01/18/21 14:00:45   Desc
                         Main Document    Page 1 of 7
Case 1:21-bk-00032-HWV   Doc 12 Filed 01/18/21 Entered 01/18/21 14:00:45   Desc
                         Main Document    Page 2 of 7
Case 1:21-bk-00032-HWV   Doc 12 Filed 01/18/21 Entered 01/18/21 14:00:45   Desc
                         Main Document    Page 3 of 7
Case 1:21-bk-00032-HWV   Doc 12 Filed 01/18/21 Entered 01/18/21 14:00:45   Desc
                         Main Document    Page 4 of 7
Case 1:21-bk-00032-HWV   Doc 12 Filed 01/18/21 Entered 01/18/21 14:00:45   Desc
                         Main Document    Page 5 of 7
Case 1:21-bk-00032-HWV   Doc 12 Filed 01/18/21 Entered 01/18/21 14:00:45   Desc
                         Main Document    Page 6 of 7
Case 1:21-bk-00032-HWV   Doc 12 Filed 01/18/21 Entered 01/18/21 14:00:45   Desc
                         Main Document    Page 7 of 7
